Citation Nr: 1120486	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-36 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 21, 1990 to August 13, 1990, and from September 20, 1990 to June 4, 1991, including service in Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned a 30 percent rating.  In May 2008, the RO increased the initial disability rating to 50 percent for PTSD, effective March 29, 2006, the date of the Veteran's service connection claim.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks, irritability, anxiety, hyperarousal, intrusive thoughts, and recurrent nightmares.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for service-connected PTSD have not been met. 38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2010).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided in April 2006 before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records and upon requests for records, has received PTSD assessment reports from the Pensacola Vet Center.  Additionally, the Veteran has been afforded two VA examinations.  The Veteran has not indicated that there are any outstanding treatment records he wished VA to obtain.  In this regard, the Board notes that the evidence of record, including the August 2006 and April 2009 VA examination reports and the PTSD assessments received from the Pensacola Vet Center, adequately describe the current level of disability of the Veteran's PTSD.  As such, the Board finds that no prejudice results to the Veteran in adjudicating this claim on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected disability.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

The Veteran was originally granted service connection for PTSD in an August 2006 rating decision and was assigned a 30 percent disability rating effective March 29, 2006.  Subsequently, in a May 2008 rating decision, the RO readjudicated the Veteran's claim and increased the Veteran's disability rating to 50 percent effective March 29, 2006, the date of his original service connection claim.  The Veteran disagrees with this rating assignment and contends that his service-connected PTSD should be assigned a higher rating.

      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2010).  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  See id.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130 (2010).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a) (2010).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.   See 38 C.F.R. § 4.126(b) (2010).

      B.  Analysis

The Veteran is currently assigned a 50 percent disability rating for PTSD.  After a thorough review of the evidence of record, the Board has determined that the currently assigned 50 percent disability rating is appropriate and that the appellant is not entitled to a higher rating.

The record reveals that the Veteran has received fairly regular treatment for his PTSD from the Pensacola Vet Center.  Reports from these visits, and reports of VA treatment in July and August 2007, reveal that the Veteran's PTSD symptoms include a flattened effect, high levels of hyperarousal, an exaggerated startle response, irritability/anger, feelings of depression, inability to trust others, intrusive thoughts and memories, recurrent nightmares three to four times per month, difficulty falling and staying asleep, avoidance to references or news of war or military conflicts, anxiety when around others, panic attacks, a diminished interest in significant activities, feelings of detachment from others, an inability to tolerate crowds, and an inability to socialize effectively and make friends.  The Veteran is divorced and believes that his inability to socialize played a key role in the dissolution of his marriage.  The Veteran has maintained full-time employment, but has reported having problems at times with supervisors.  

The August 2006 and April 2009 VA examination reports, along with an August 2007 VA psychiatry consultation report, reveal that he Veteran's thought content and process have been reported as being within normal limits, and that the Veteran has not exhibited any inappropriate behavior.  The Veteran has presented as being oriented as to place, date and situation.  The August 2006 VA examiner noted that the Veteran had been having suicidal thoughts following his return from the Middle East, but that he would not act on his thoughts because of the effect it would have on his children.  The Veteran, however, denied homicidal ideation.  The examiner noted that the Veteran reported getting along well with coworkers.  The examiner concluded that the Veteran had moderate PTSD symptoms, occurring on a daily basis.  The April 2009 VA examiner noted that the Veteran did not have a social life, but that he did maintain full-time employment.  Regarding his social life, the examiner noted that the Veteran appeared to be very isolated, only having one friend who called him on a weekly basis, but that he did not go out with this friend.  The examiner reported that the Veteran did not have any hobbies, that he was not a member of any church or organization, and that he only rarely attended events at his children's school.  He had recently missed his daughter's chorus event because the previous event was crowded and made him feel anxious.  The Veteran reported that he was living with his girlfriend and their two-year-old son as well as two of his children from his previous marriage.  The examiner concluded that the Veteran continued to exhibit moderate PTSD symptoms.

In support of his claim, the Veteran provided a statement dated in January 2007, in which he offered a more detailed description of his PTSD symptoms.  In his statement, the Veteran explained that he had a lot of suicidal thoughts and ideation, and he explained that he was hesitant to reveal this information previously because he assumed that doing so would jeopardize his children.  The Veteran clarified information in the August 2006 VA examiners report regarding his coworkers, stating that he only got along with about three different coworkers at his workplace, and that he did not get along with management.  He reported that he had been counseled on multiple occasions because of his attitude.  He contended that he is only able to keep his job because he is a hard worker.  The Veteran additionally explained that he is not able to maintain any normal social relationships.  He reported having a distant relationship with all of his children, and that two of them came to live with him because they have a close relationship with his parents.  He explained that his current relationship with his girlfriend seemed to have similar problems as his previous marriage.  The Veteran reported that he could not pursue social relationships because he preferred to sit alone watching television and drinking beer.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  In this case, the Veteran was assigned a GAF score of 55 in his August 2006 VA examination, a GAF score of 53 in his August 2007 psychiatry consultation, and a GAF score of 51 in his April 2009 VA examination.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  

The Board finds that the evidence more nearly approximates a finding of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, panic attacks, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships, consistent with the Veteran's currently assigned 50 percent disability rating.  

In reaching this finding, the Board has determined that the Veteran does not meet the criteria for the next higher 70 percent rating as his PTSD symptomatology does not reveal occupational and social impairment with deficiencies in most areas, as would be required for a 70 percent rating.  While the Veteran has been noted to have suicidal thoughts, he reported to the April 2009 VA examiner that he had not had any serious suicidal thoughts or ideation for three years.  He has not been shown to have obsessional rituals, or illogical, obscure or irrelevant speech.  Further, while he has been noted as having symptoms of depression, they do not appear to affect his ability to function independently, appropriately, or effectively.  He has not been shown to have impaired impulse control, spatial orientation, or a neglect of his personal appearance or hygiene.  Finally, while he does show some impairment in his ability to establish and maintain effective relationships, he does not show an inability to do so.

Accordingly, a review of the evidence indicates that symptomatology associated with the appellant's PTSD most closely approximates that which allows for the assignment of a 50 percent evaluation.  An increased rating is therefore denied.

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, a preponderance of the evidence is against the Veteran's claim that he is entitled to an increased rating for his service-connected PTSD.

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2010).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD (i.e., recurrent nightmares, intrusive thoughts, hyperarousal, anger, panic attacks, anxiety) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 50 percent rating assigned under DC 9411 contemplates symptoms such as a flattened affect; anxiety attacks, hypervigilance, intrusive thoughts and difficultly in establishing and maintaining effective work and social relationships, and the Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD is denied



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


